In an action inter alla for specific performance of a plan of development, declaratory relief and money damages, in which a judgment based on a settlement was entered, the appeal is by plaintiffs’ attorney from so much of a supplemental order and judgment (one paper) of the Supreme Court, Nassau County, entered January 4, 1972, as (1) adjudged that the action, although a class action as to money damages, was not a class action as to the causes for specific performance and declaratory relief; (2) fixed appellant’s fee for his services and the source of payment of the fee as follows: (a) one sum of $2,700, to be paid out of the shares of the 54 property owners who appeared in the action by attorney, at the rate of $50 for each of said owners; and (b) another sum of $10,000.04, to be paid out of the shares of 89 other property owners, at the rate of $112.36 for each of said owners; and (3) directed payment to appellant of a total of $15,650.04, consisting of said fee plus $2,950 for disbursements. Order and judgment modified, on the facts, by changing the following amounts therein: (1) in subdivision (c) of the fourth decretal paragraph thereof: “ one hundred twelve and 36/100 dollars ($112.36) ” to “ one hundred sixty-eight and 54/100 dollars ($168.54) ”, “$1,537.64” to “$1,481.46”, and “ $136,849.96 ” to “$131,849.94”; -and (2) *769in the fifth decretal paragraph thereof: “ $12,700.04 ” to “ $15,700.06 ” and “ $15,650.04 ” to “ $20,650.06 ”. As so modified, order and judgment affirmed insofar as appealed from, without costs. The amount fixed by Special Term for appellant’s fee was inadequate to the extent indicated herein. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.